DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 28 June 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “oxygen plasma treatment to alter a contact angle of the bodily fluid from about 107.12° to 47.07°”.  It is unclear whether the oxygen plasma treatment alters the contact angle to be within the range between 107.12° and 47.07° as presented in Applicant’s arguments or whether the contact angle is altered from a starting contact 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlpine et al. (US 2012/0156688) in view of Wu et al. (US 2007/0122819) further in view of Kartalov et al. (US 2010/0267162) and Demoustier-Champagne et al. (US 2010/0273672, herein after Demoustier) in light of The Journal of Physical Chemistry Letters (pgs. 686-688; 2014) and Uhrich (US 2007/0269883).
McApline et al. teach a biochip device comprising:
a point-of-care micro biochip (biosensor chip, par. 106; micrometer size biosensor, par. 121) having a microchannel for flow of a sample of a bodily fluid (microchannel for flow, par. 106; sample is bodily fluid, par. 154; microfluidic cell is a microfluidic chamber having an inlet and outlet and is therefore a microchannel, par. 160);
a microfluidic flow condition of the source sample (sample flow through microfluidic cell indicates microfluidic flow, par. 106);
a plurality of metallic interdigitated microelectrodes (par. 160) disposed within the microchannel, which are non-optical sensing mechanisms with electrical sensing as recited in claim 2, for providing enhanced sensitivity detection of a disease state, and the electrodes having an antibody disposed thereon (binding molecule disposed on interdigitated microelectrode and is an antibody, par. 12, 157 and 161); and
a nano circuit incorporated in the biochip (biosensor connected to nanocircuit, par. 122) wherein a disease-specific antigen from the sample forms an antigen-antibody 
	McAlpine et al. fail to teach the microchannel being hydrophobic PDMS for controlled and self-driven flow of a sample and amplify a capillary effect, a hydrophilic surface on the PDMS channel, a microfluidic flow condition of the sample, the microchannel having a spiral pattern and the interdigitated electrodes being nano interdigitated electrodes.
Wu et al. teach a micro biochip (microfluidic chip that tests a biological sample, par. 18-19) comprising a hydrophobic PDMS microchannel (par. 66) for controlled and self-driven flow of a bodily fluid (par. 5) and amplify a capillary effect (passive fluid driving device for controlling the speed of flow of sample through the microfluidic channel that generates a capillary effect to drive fluid into the channel of the analyte detection region, par. 27-28 and 63) with no micro pumps required to inject the sample of the bodily fluid (fluid driving device may be active or passive, active requires a pump to inject the sample of bodily fluid, while passive does not, therefore the channel of Wu is designed to operate without a micro pump as recited in claim 2, par. 27), wherein a microfluidic flow condition of the source sample generated by the microchannel (passive fluid driving device drives the flow by capillary action inside the microfluidic channel, par. 28 and 63); a hydrophilic surface modification to optimally adjust local flow at various sections of the channel to vary a capillary flow of the fluid (par. 67); and the microchannel being linear or having a spiral pattern (par. 25), wherein analyte is more detectable with the microfluidic flow than without the microfluidic flow (optimal adjustments of sample flow rate that is generated by microfluidic flow to increase contact opportunity between analyte and the immobilized substances indicates that the analyte is more detectable with the microfluidic flow than without the microfluidic flow, par. 67), in order to provide an automatic complete assay protocol with improved accuracy while the need of a professional is eliminated (par. 92).
	Although Wu et al. do not specifically teach the hydrophobic surface not being conducent to use with fluid analysis, the PDMS material taught by McAlpine and Wu are the same hydrophobic material of PDMS as in the claimed invention.  Therefore the PDMS of Wu would be expected to have the same property as not being conducent to use with fluid analysis.
Furthermore, Wu et al. teach a microchannel having a spiral pattern, but do not specifically teach the spiral pattern to separate the bodily fluid and allow different concentrations of the bodily fluid in at each section of the biochip.  However, these limitations are drawn to a functional limitation of the spiral pattern and do not impart any structural limitations on the biochip device.  When a product is claimed, the prior art must only be capable of performing any recited functional limitations.  Because the spiral microchannel taught by Wu has the same spiral structure as required by the claims it is considered the same structure and is considered capable of performing the same functional limitations including separating the bodily fluid and allowing different concentrations of the bodily fluid at east section of the biochip.
The recited limitation of the flow of the bodily fluid and time allowed for the antigen-antibody complex interaction are controllable by controlling the contact angle is a functional limitation and does not impose any structural limitations on the device.  Wu et al. teach the same structural limitations of the PDMS microchannel having a hydrophilic surface by oxygen plasma treatment as claimed and is therefore considered capable of controlling the flow of bodily fluid and time allowed for antigen-antibody complex interaction by controlling the contact angle of the bodily fluid.  Furthermore, Wu et al. teach that the flow of the bodily fluid and time allowed for the antigen-antibody complex 
	Kartalov et al. teach a microfluidic device for quantification of targets in a bodily fluid (par. 6) comprising a PDMS microchannel (PDMS channel, par. 56; channel is a microchannel, par. 52) with a hydrophilic surface that is formed by oxygen plasma treatment (par. 56) to vary the capillary flow of the channel (par. 56), in order to make the PDMS channel hydrophilic and produce fluid transport by capillary action (par. 56).
	Although Kartalov et al. do not specifically teach that the oxygen plasma treatment alters a contact angle of the bodily fluid from about 107.12° to 47.07° based on the specific disease antigen and bodily fluid tested.  The limitation of the oxygen plasma treatment altering the contact angle is drawn to a functional limitation of the oxygen plasma treatment that is a result effective variable of the bodily fluid properties so the prior art needs only be capable of performing the functional limitation.  It is noted that the bodily fluid is not claimed as part of the biochip device.  Oxygen plasma treatment lowers the contact angle of a fluid on the substrate as demonstrated by Uhrich teaching that the water contact angle on a PDMS substrate is changed from 111.4 +/- 3.7° to 35.4 +/- 5.4° (pg. 9, Table 1).  Therefore one would recognize that the oxygen plasma treatment of Kartalov would necessarily be capable of lowering the contact angle of a bodily fluid and that specifically lowering the contact angle of a bodily fluid from 107.12° to 47.07° would depend on the properties of the bodily fluid.  The bodily fluid is not claimed as part of the invention and the device of Kartalov is considered capable of use with any fluid including one with a contact angle that is from 107.12° to 47.07°.
	Demoustier teaches a biochip comprising a plurality of nanoscale interdigitated electrodes (par. 61) having an antibody disposed thereon (Fig. 7A, par. 76-77), which is part of a nanocircuit (nanoscale electrodes are part of a circuit that measures a change in electrical characteristics and is therefore considered a nanocircuit, par. 15) that measures an antigen-antibody complex interaction that affects capacitance detected via an electrical change in the circuit (par. 15; change in capacitance is detected before and after contacting the chemical/biological molecules, par. 26), in order to provide an electrode size and electrical detection that is compatible with chemical/biological molecules (par. 61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the microchannel of McAlpine et al., a hydrophobic microchannel having a hydrophilic surface modification for controlled and self-driven microfluidic flow of a fluid sample and amplify a capillary effect as taught by Wu et al., in order to promote reactions and concentrate sample at a reaction site to enhance the accuracy and quantity of the analyte (par. 90).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the linear channel in the microchannel of McAlpine et al., a spiral shape as taught by Wu et al., in order to extend the length of an 
	It would have been obvious to one having ordinary skill in the art to use as the hydrophilic surface treatment in the device of McAlpine et al. in view of Wu et al., oxygen plasma treatment as taught by Karlatov et al., in order to produce fluid transport in the PDMS channel (par. 56).  Furthermore, McAlpine et al. in view of Wu et al. is generic with respect to the type of hydrophilic treatment that can be incorporated into the PDMS microchannel and one would be motivated to use the appropriate PDMS for a hydrophilic channel to produce capillary flow. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the interdigitated microelectrodes taught by McAlpine et al. in view of Wu et al. further in view of Kartalov et al., nanoscale interdigitated electrodes and detection of capacitance with the nanocircuit as taught by Demoustier, in order to provide a sensor with high sensitivity (Demoustier, par. 11).
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because McAlpine, Wu and Kartalov are similarly drawn to microfluidic flow of a sample through a PDMS microchannel having 
	With respect to claim 3, Wu et al. teach the spiral pattern further including multiple channels that are connected to a same inlet through which the sample flows for detecting different antigens from the same sample at the same time (par. 72, Fig. 9; channel may be spiral shaped, par. 25), in order to detect multiple analyte in the same sample (par. 72).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the biochip of McAlpine et al., a channel that is spiral shaped and includes multiple channels that are connected to a same inlet through which the sample flows for detecting different antigens from the same sample at the same time as taught by Wu et al., in order to provide capability for a multi-analyte assay or comparison (par. 72).
	With respect to claim 4, McAlpine et al. teach the microchannel made of the biocompatible material PDMS (par. 160).
	With respect to claim 5, McAlpine et al. teach a biosensor detecting analyte from a blood sample (par. 154).  Wu et al. also teach a blood sample (par. 94).  The limitation of the micro biochip provides information on the existence of specific disease antigens in the blood sample from a finger prick is drawn to a functional limitation of the device because the blood sample and the source of the blood sample is not claimed as part of the device.  The combination of prior art references teach the required structural 
	With respect to claim 6, McAlpine et al. teach the electrode made of gold (par. 138 and 160). 
With respect to claim 7, McAlpine et al. do not specifically teach the electrical change having a capacitance of 270.34 pF.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 7 are for any particular purpose or solve any stated problem, and the prior art teaches that the electrical change in capacitance may be varied depending on the flow rate and amount of binding to the electrode (par. 106 and 172-175).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the interdigitated electrode art.
	With respect to claim 9, McAlpine et al. teach the electrical change is lower in a microfluidic flow condition of the sample than without the microfluidic flow condition (for the same concentration of bacterial cells, the response of the sensor under flow-through .

Response to Arguments
Applicant’s amendments and arguments filed 28 June 2021, with respect to the rejection(s) of claim(s) 1-7 and 9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teaching of Wu et al. teaching applicant’s new limitation of a hydrophobic PDMS microchannel having a hydrophilic surface formed with an oxygen plasma treatment.
Although a new rejection has been applied to the amended claims, Applicant’s arguments are addressed herein as they pertain to the instant rejection presented herein.
Applicant argues the surprising results of a surface treatment providing a contact angle of the bodily fluid from a range of 107.12° to 47.07° surprisingly provided microfluidic flow controlled by altering the contact angle had superior sensitivity.  Applicant further argues that it was unexpected that lower concentrations of analyte 
Applicant’s arguments are not persuasive because no unexpected results are shown.  Applicant has not compared results from within the claimed contact angle range to results outside of the claimed contact angle to demonstrate that the superior results are attributed to the contact angle itself.  The mere fact that advantageous results were achieved within the claimed contact angle range is not sufficient to show surprising or unexpected results.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant argues structures in the claims, which are the same structures taught by the prior art, that provide advantageous functions and results.  It is recognized that while these features may provide a device with enhanced detection capabilities, these structures are not different from those taught in the prior art and would necessarily have the same enhancement. 
Applicant argues that none of the references teach or suggest that the surface treatment of microchannels helps in controlling the contact angle from a range of 107.12° to 47.07° to obtain microfluidic flow with enhanced disease detection.
Applicant’s argument is not persuasive to overcome the rejection of record because the contact angle is dependent both on the oxygen plasma treatment of the 
Applicant argues that unexpected results of assaying low concentrations of analyte is achieved by generating a specific condition as claimed with controlled analyte flow using hydrophilic treatment.  Applicant states that during blood flow, the plasma fluid is driven by capillary force that generates a shear effect that leads to a reduced signal magnitude.  Applicant argues that the instant invention enhances a sensing signal due to the self-separation of blood plasma including: the targeted biomarkers present in the blood plasma when separated from RBCs have increased the concentration in the sample volume to enhance the sensitivity; the self-separated blood plasma minimizes the signal interruptions from RBC particles; the self-separation avoids the typical usage of centrifugal machines; and the plasma separation reduces the assay timing and avoid tedious sample preparation process.  Applicant further states that an increase in shear rate decreases antigen-antibody interaction due to the reduced 
Applicant’s argument is not persuasive because a showing of unexpected results must be based on evidence, not argument or speculation.  Applicant’s unexpected results are based only on arguments.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant’s assertion of particular structural and functional features that lead to an enhanced signal are the same features taught in the prior art and it would therefore be expected that the same results would be achieved.  Applicant has not shown any comparison of the instantly claimed microfluidic channel properties that generate the claimed flow rate to the microchannel properties of the closest prior art to demonstrate that a greater than expected result is obtained from the claimed invention.
Generally, Applicant’s arguments are drawn to functional limitations that do not impart any structure into the claimed biochip.  Applicant is encouraged to focus on any structural limitations that differ from the prior art and are instrumental in performing the argued functional limitations in order to differentiate the instant claims from the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,020,740 (‘740) in view of McAlpine et al. (US 2012/0156688) further in view Wu et al. (US 2007/0122819) and Demoustier-Champagne et al. (US 2010/0273672, herein after Demoustier) and in light of The Journal of Physical Chemistry Letters (pgs. 686-688; 2014).
‘740 recites a biochip comprising:
a point of care micro biochip (claim 12) having at least one microchannel for controlled and self-driven flow of a sample of a bodily fluid (claim 1) and amplify a capillary effect (claim 2);
a hydrophilic surface on the microchannel by oxygen plasma treatment to vary a capillary flow of a bodily fluid (claim 3);
a microfluidic flow condition of the sample generated by the microchannel (capillary action);

a circuit incorporated in the biochip wherein a disease specific antigen from the sample forms an antigen-antibody complex interaction that affects electrical properties detected via an electrical change in the circuit (claim 1).
‘740 fails to specifically recite the circuit being a nano circuit that detects capacitance, the microchannel being hydrophobic PDMS and the microchannel in a spiral pattern.
McAlpine et al. teach a microfluidic cell containing an interdigitated electrode array (par. 16) onto which an antibody is disposed (par. 12) and a nano circuit connected to the electrodes to detect binding of an analyte to the binding molecule (par. 122), in order to allow conformation to curvilinear surfaces (par. 123). 
Wu et al. teach a micro biochip (microfluidic chip that tests a biological sample, par. 18-19) comprising a hydrophobic PDMS microchannel (par. 66), which is the same PDMS material that is claimed and is therefore considered a biocompatible material as recited in claim 4, for controlled and self-driven flow of a bodily fluid (par. 5) and amplify a capillary effect (passive fluid driving device for controlling the speed of flow of sample through the microfluidic channel that generates a capillary effect to drive fluid into the channel of the analyte detection region, par. 27-28 and 63) with no micro pumps required to inject the sample of the bodily fluid (fluid driving device may be active or passive, active requires a pump to inject the sample of bodily fluid, while passive does not, therefore the channel of Wu is designed to operate without a micro pump as recited 
	Although Wu et al. do not specifically teach the hydrophobic surface not being conducent to use with fluid analysis, the PDMS material taught by Wu is the same PDMS hydrophobic surface as in the claimed invention.  Therefore the PDMS of Wu would be expected to have the same property as not being conducent to use with fluid analysis.
Furthermore, Wu et al. teach a microchannel having a spiral pattern, but do not specifically teach the spiral pattern to separate the bodily fluid and allow different concentrations of the bodily fluid in at each section of the biochip.  However, these limitations are drawn to a functional limitation of the spiral pattern and do not impart any structural limitations on the biochip device.  When a product is claimed, the prior art must only be capable of performing any recited functional limitations.  Because the spiral microchannel taught by Wu has the same spiral structure as required by the claims it is considered the same structure and is considered capable of performing the same functional limitations including separating the bodily fluid and allowing different concentrations of the bodily fluid at east section of the biochip.

Demoustier teaches a biochip comprising a plurality of nanoscale interdigitated electrodes (par. 61) having an antibody disposed thereon (Fig. 7A, par. 76-77), which is part of a nanocircuit (nanoscale electrodes are part of a circuit that measures a change in electrical characteristics and is therefore considered a nanocircuit, par. 15) that measures an antigen-antibody complex interaction that affects capacitance detected via 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the circuit in ‘740, a nano circuit as taught by McAlpine et al., in order to tailor the size of the device (McAlpine, par. 119).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the microchannel of ‘740 in view of McAlpine et al., a hydrophobic microchannel having a hydrophilic surface modification for controlled and self-driven microfluidic flow of a fluid sample and amplify a capillary effect as taught by Wu et al., in order to promote reactions and concentrate sample at a reaction site to enhance the accuracy and quantity of the analyte (par. 90).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the linear channel in the microchannel of ‘740 in view of McAlpine et al., a spiral shape as taught by Wu et al., in order to extend the length of an analyte detection region without requiring a longer chip.  One having ordinary skill in the art would have also been motivated to make such a change as a mere alternative and functionally equivalent detection technique given that Wu teaches straight and spiral channels having immobilized binding agents can be used interchangeably and since the same expected contact between sample and binding agent would have been obtained.  The use of alternative and functionally 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detect as the electrical property with the nano electrodes taught by ‘740 in view of McAlpine et al. in view of Wu et al., nanoscale interdigitated electrodes and detection of capacitance with the nanocircuit as taught by Demoustier, in order to provide a sensor with high sensitivity (Demoustier, par. 11).
With respect to claim 2, ‘740 recites controlled, self-driven flow in the microchannel (claim 1), which indicates the microchannel designed to include non-optical sensing mechanisms and electrical sensing with no micro pumps required to inject the sample of the bodily fluid.  
With respect to claim 3, ‘740 recites a plurality of microchannels connected to a same inlet through which the sample flows for detecting different disease antigens from the same sample at the same time (claim 1).
With respect to claim 5, ‘740 recites the bodily fluid is a blood sample (claim 1) and the micro biochip provides information on existence of the specific disease antigens in the blood sample (claim 1).  The sample itself is not claimed as part of the device so the origin of the blood sample from a finger prick is drawn to a functional limitation of the device.  The biochip of ‘740 is considered capable of use with any blood sample and is therefore considered capable of detection in blood from a finger prick.
With respect to claim 6, ‘740 recites the electrodes being gold (claim 1).
With respect to claim 7, ‘740 in view of McAlpine et al. further in view of Wu et al. and Demoustier do not specifically teach the electrical change having a capacitance of 
The limitation of claim 9 is drawn to a functional limitation of the electrical change and capacitive change in microfluidic flow conditions.  Since the device of the combination of references teach the required structural limitations, it would be expected to have the same electrical change and capacitive sensitivity variation being lower in a microfluidic flow condition of the sample than without the microfluidic flow condition. 
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641